 
Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Settlement Agreement and Mutual Release (the "Settlement Agreement") is
made as of this 9th day of May, 2008 (the "Effective Date") by and among, HORN
CAPITAL REALTY, INC (“Horn”), a domesticated Florida Corporation, and JONATHAN
S. HORN, individually, on the one hand, and EACO CORPORATION (“EACO”), a Florida
Corporation, on the other hand (collectively, the "Parties").
 
WHEREAS, on or about August 12, 2004, EACO and Horn entered into a Letter
Commission Agreement (“Commission Agreement”) wherein the Parties memorialized
terms related to Horn’s entitlement to a commission on sale-leaseback financing
for EACO; and
 
WHEREAS, disputes and differences arose between EACO and Horn resulting in Horn
filing a Complaint in August 2005 in the Circuit Court of the Eleventh Judicial
Circuit in and for Miami-Dade County, Florida (Case No. 05-15797-CA-31) alleging
(i) breach of the Commission Agreement, (ii) breach of the implied covenant of
good faith and fair dealing, and (iii) unjust enrichment (in the alternative),
(the “Lawsuit”).
 
WHEREAS, EACO filed an Answer containing affirmative defenses to Horn’s
Complaint in the Lawsuit.
 
WHEREAS, as of the Effective Date of this Agreement, the Lawsuit remains pending
in Miami-Dade County, Florida. 
 
WHEREAS, in the interest of avoiding the time, expense, and uncertainty
associated with a continuation of the Lawsuit, the Parties have agreed to
resolve and settle the Lawsuit, and all other existing disputes between and
among them pursuant to the settlement terms set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained herein, and for valid consideration, the Parties, intending
to be legally bound, agree as follows:
 

--------------------------------------------------------------------------------


 
1.  Recitals Incorporated.
 
The foregoing Whereas clauses are incorporated herein by reference and are not
mere recitals but are integral to this Settlement Agreement.
 
2.  Payment.
 
EACO agrees to and shall pay to Horn the total sum of Five Hundred and Fifty
Thousand and No/100 Dollars ($550,000) within three (3) business days of the
execution of this Settlement Agreement by the Parties. The payment shall be made
by wire transfer to the trust account of Hall, Lamb and Hall, P.A. where it will
be held in trust until the Dismissal described in paragraph 4 below is filed in
the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,
Florida.
 
3.  Mutual General Releases.
 
By execution of this Settlement Agreement, Jonathan S. Horn and Horn and each of
their agents, representatives, affiliates, successors and assigns, release,
acquit, forever discharge, and covenant not to sue EACO and/or their current and
former officers, directors, successors, employees, agents or assigns for any and
all claims, demands, actions, causes of action, liabilities, expenses, damages,
covenants, contracts, controversies, agreements, promises, variances, judgments,
executions, claims and demands of any kind whatsoever, in law or in equity,
which Jonathan S. Horn and/or Horn has, had or may have against EACO, and/or
their current and former officers, directors, and successors, employees, agents
or assigns, by reason of any matter, cause or thing whatsoever, from the
beginning of the world to the day of these presents arising out of or related to
the Commission Agreement or Lawsuit (“Released Claims”). This Release does not
release any obligations under the terms of this Settlement Agreement.
 
By execution of this Settlement Agreement, EACO and each of its agents,
representatives, affiliates, successors and assigns, releases, acquits, forever
discharges, and covenants not to sue Jonathan S. Horn and Horn and/or their
current and former officers, directors, successors, employees, agents or assigns
for any and all claims, demands, actions, causes of action, liabilities,
expenses, damages, covenants, contracts, controversies, agreements, promises,
variances, judgments, executions, claims and demands of any kind whatsoever, in
law or in equity, which EACO has, had or may have against Jonathan S. Horn
and/or Horn, and/or their current and former officers, directors, and
successors, employees, agents or assigns, by reason of any matter, cause or
thing whatsoever, from the beginning of the world to the day of these presents
arising out of or related to the Commission Agreement or Lawsuit (“Released
Claims”). This Release does not release any obligations under the terms of this
Settlement Agreement.
 

--------------------------------------------------------------------------------


 
4.  Dismissal of the Lawsuit and Counterclaim. 
 
Within three (3) business days of Horn’s receipt of the settlement funds
referenced in paragraph 2 above, Horn shall file a voluntary dismissal with
prejudice (the “Dismissal”) with respect to the Lawsuit. Each of the Parties
shall bear its own attorneys’ fees and costs in connection with the Lawsuit and
the negotiation of this Agreement.
 
5.  Attorneys’ Fees and Costs of Enforcement of Settlement Agreement.
 
It is understood and agreed by the Parties that the prevailing party, in any
litigation arising out of or to enforce the terms of this Settlement Agreement,
shall be entitled to recover its reasonable attorneys’ fees and costs from the
non-prevailing party.
 
6.  Representations.
 
The Parties each hereby further warrant, represent, and acknowledge to each
other that:
 
(a)  they have the right and authority to execute this Settlement Agreement and
to receive the consideration given therefor;
 
(b)  they have not sold, assigned, transferred, conveyed, or otherwise disposed
of any of the Released Claims covered by this Settlement Agreement;
 

--------------------------------------------------------------------------------


 
(c)  the consideration received by them for entering into this Settlement
Agreement is fair, reasonable, sufficient, just, and adequate and constitutes
lawful consideration supporting the execution of this Settlement Agreement;
 
(d)  through their duly authorized representative(s), they have reviewed all
provisions of this Settlement Agreement in full, have reviewed those provisions
with their attorneys, and understand them and voluntarily agree to be bound
thereby; and
 
(e)  they are entering into this Settlement Agreement based solely and
exclusively upon their and/or their attorneys’ own analyses of the facts and/or
information of which they and/or their attorneys are independently aware and not
based upon or in reliance upon any statements and/or representations of the
other Parties (except to the extent such statements and/or representations are
fully and expressly set forth herein). 
 
7.  Miscellaneous.
 
It is understood and agreed to by the Parties that this Settlement Agreement:
 
(a)  is in settlement and compromise of disputed claims and that nothing
contained in this Settlement Agreement (including, but not limited to, any
consideration contained herein) is to be construed as an admission of liability;
 
(b)  shall be binding on all and shall inure to the benefit of the Parties and
their respective past, present, and future, officers, directors, members,
owners, shareholders, employees, predecessor-, successor-, affiliated-, and
parent-corporations (and the officer, directors, shareholders, and employees of
said corporations), assigns, attorneys, agents, legal representatives, heirs,
dependents, executors, and administrators;
 
(c)  may be executed and delivered in counterparts any of which shall be an
original and all of which shall constitute one agreement. A copy of any
signature on a signature page or a signature by fax shall be valid and binding
as an original signature;
 
and
 
(d)  shall not be construed against any of the Parties as drafter.
 

--------------------------------------------------------------------------------


 
8.  Governing Law and Jurisdiction.
 
This Settlement Agreement shall be deemed to have been written, approved, and
accepted in Miami-Dade County, Florida, and the construction, interpretation,
and enforcement of this Settlement Agreement, shall be governed by and construed
under the laws of the State of Florida, excluding its conflict of law rules or
provisions. The Parties agree that the Circuit Court in Miami-Dade County,
Florida shall retain jurisdiction to enforce the terms of this Agreement and
that any action or motion regarding enforcement of this Agreement may only be
brought in Miami-Dade County Circuit Court.


9.  Entire Agreement.
 
This Settlement Agreement constitutes the entire agreement between the Parties.
No prior or contemporaneous oral or written agreement between the Parties
relating to this Settlement Agreement shall be binding on the Parties. This
Settlement Agreement may not be modified except by a written modification signed
by the party against whom enforcement is sought.


[THIS SPACE IS INTENTIONALLY LEFT BLANK
WITH SIGNATURES TO FOLLOW ON NEXT PAGE]
 

--------------------------------------------------------------------------------





HORN CAPTIAL REALTY, INC.     EACO CORPORATION         By  /s/ Jonathan S.
Horn              By  /s/ Glen Ceiley                Jonathan S. Horn, President
        Glen Ceiley, Chairman and CEO Date Signed:  May 9, 2008             Date
Signed:  May 9, 2008        

 

JONATHAN S. HORN, individually             By  /s/ Jonathan S. Horn             
    Jonathan S. Horn, President     Date Signed:  May 9, 2008            

 
 

--------------------------------------------------------------------------------

